UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 17-6060


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

HASSAN GENELL HINES,

                       Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:07-cr-00323-BO-1)


Submitted:   March 14, 2017                 Decided:     March 17, 2017


Before FLOYD and    HARRIS,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Hassan Genell Hines, Appellant Pro Se. Matthew Fesak, Thomas B.
Murphy, Stephen Aubrey West, Assistant United States Attorneys,
Michael Gordon James, OFFICE OF THE UNITED STATES ATTORNEY,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Hassan     Genell     Hines     was   convicted       by    a   federal    jury    of

several    drug     and    firearm    charges       and    in    January      2009,    the

district    court    sentenced       Hines     to   a    total    of    480   months    of

imprisonment.         On    direct     appeal,          this    court    affirmed      the

judgment.      United States v. Hines, 380 F. App’x 320 (4th Cir.

2010) (No. 09-4060).           In January 2017, Hines filed a second

notice of appeal of the criminal judgment.                       However, because we

have previously affirmed this criminal judgment, we dismiss the

appeal    as   duplicative     and     untimely.           We    dispense     with    oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid in the decisional process.



                                                                               DISMISSED




                                           2